Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not appear to teach wherein the driving controller is configured to set the operation mode to an operation mode in which limitation of the acceleration/deceleration is the most relaxed when the recognizer has recognized that no other vehicle is present near the own-vehicle, as required by independent claim 1, or wherein a recognizer is configured to limit recognition processing when the driving controller performs control in an operation mode in which limitation of the acceleration/deceleration is relaxed, compared to when the driving controller does not perform control in the operation mode in which limitation of the acceleration/deceleration is relaxed, as required by the remaining independent claims.
The claim limitation “relaxed” in the claims is being interpreted in accordance with the disclosure, wherein acceleration/deceleration in a given operating mode is permitted to reach a higher threshold as compared to the threshold in a “less” relaxed operating mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665